Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit, acquisition unit, generation unit, transmission unit, in claims 1-4, and 6-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-5 are directed to a device (i.e., a machine); Claims 6-10 are directed to a system (i.e., a machine); claim 11 is directed to a method (i.e., a process). Therefore, claims 1-11 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, 6, and 11 substantially recites receiving facility usage information including a scheduled time of entry or exit of the vehicle by the automated valet parking; acquiring facility management information indicating a congestion status of the parking facility at the scheduled time of entry or exit, based on the facility usage information; generating boarding and alighting area candidate information in which usage incentive information corresponding to the congestion status is provided for each of candidates of the boarding and alighting areas, based on the facility management information; displaying the boarding and alighting area candidate information. 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1, 6, and 11 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), The claims recite the additional elements of: management device, reception unit, acquisition unit, generation unit, transmission unit, display device, input device, and terminal device. 
 The additional elements of management device, reception unit, acquisition unit, generation unit, transmission unit, display device, input device, and terminal device, are recited at a high-level of generality (See Paras. 31, The management device 22 is an electronic control unit (ECU) having at least one processor and one memory. The memory stores at least one program and various kinds of data for operating the parking facility. The program stored in the 15memory is read out and executed by the processor so that various functions for operating the parking facility are implemented in the management device 22. Par.32. Examples of the user terminal 30 include a smartphone. An application for using the automated valet parking service is installed in the user terminal 30. The user terminal 30 is configured to communicate with the management center 20 via the network 110 by starting the application. Par.41-48), such that, when viewed as whole/ordered combination (see Fig.1), it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
 The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.

Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: management device, reception unit, acquisition unit, generation unit, transmission unit, display device, input device, and terminal device- all recited at high level of generality (see par.31-32 and par.41-48), and do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 ,5-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2020/0307648 A1) in view of Noguchi #2 et al (US 2020/0311849 A1) in further view of Aparicio et al. (US 2013/0191189 A1)
As per claim 1, Noguchi teaches: 
A management device configured to manage automated valet parking in which, in a parking facility having a plurality of boarding and alighting areas, entry of a vehicle from a used boarding and alighting area selected from the boarding and alighting areas to a parking space of the parking facilities or exit of the vehicle from the parking space to the used boarding and alighting area is performed through autonomous traveling of the vehicle, the management device comprising: ( see at least: abstract, [ platforms, getting-into/out areas represents the boarding and alighting areas], par.66, when the vehicle M enters the valet parking type parking lot , the user U may cause the vehicle M to be stopped at any dedicated position ( any one of stopping areas 311 to 314 which are hereinafter referred to as stopping areas 310 when they are not distinguished ) arranged within the parking lot PA and gets out of the vehicle M using a getting-into/out area adjacent to the stopping area 310 ( any one of getting – into/out areas 321 to 324 which are hereinafter referred to as g,)
a reception unit configured to receive facility usage information including entry or exit of the vehicle by the automated valet parking; ( [ leaving/ parking request represents the inputting facility usage information, the parking lot management device includes the controller 420 represents the management device], see at least:  par.78, When the communicator 410 receives a parking request from the user terminal T or the vehicle of the user U, the controller 420 extracts a parking space PS whose state is empty with reference to the parking space state table 434 , acquires a position of the extracted parking space PS from the parking lot map information 432 , and transmits a suitable route to the acquired position of the parking space PS to the vehicle using the communicator 410, par.74) Noguchi  does not explicitly teach a scheduled time of entry or exit of the vehicle, however, this is taught by Noguchi#2 ( fig.4, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.77) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the scheduled time of entry or exit of the vehicle  feature for the same reasons its useful in Noguchi#2 -namely, to estimate a congested state of the parking lot in the future, wherein the estimating unit may estimate a congested state at the reservation start time received in advance ( par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches acquisition unit configured to acquire facility management information indicating a congestion status of the parking facility at the entry or exit of the vehicle, based on the facility usage information; (See at least: Fig.6, par.11, par.78, The controller 420 may recognize a congestion situation of vehicles within the parking lot PA on the basis of images periodically received from the camera C by the communicator 410 and transmit a suitable route for more smoothly moving the vehicle to a position of the extracted parking space PS to the vehicle, par.88) Noguchi does not explicitly teach at the  scheduled time of entry or exit of the vehicle, however, this is taught by Noguchi #2 ( fig.4, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.77, par.82, par.88, estimates a congested state of the parking lot PA at the arrival time of the vehicle M.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the congestion status of the parking facility at the scheduled time of entry or exit of the vehicle  features for the same reasons its useful in Noguchi #2 -namely, to estimate a congested state of the parking lot in the future , wherein the estimating unit may estimate a congested state at the reservation start time received in advance (par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches a generation unit configured to generate boarding and alighting area candidate information in which usage information corresponding to the congestion status is provided for each of candidates of the boarding and alighting areas, based on the facility management information; (see at least: Fig.4,  par. 70, par.83, par.88-91, [ platform selector represents the generation unit] ) ) Noguchi does not explicitly teach the  usage incentive information, however, this is taught by Aparicio ( par.45,an authority can encourage drivers to move to less congested areas for parking by setting substantially lower prices at those locations and substantially higher prices at the congested areas. Once a congestion has been resolved in an area parking pricing in that area goes down. See also par.49-50)   It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the usage incentive that reduces parking fee feature for the same reasons its useful in Aparicio -namely,  to keep cars out of a congested area looking for a parking spot, the parking fee may be 10 times as high as parking spots elsewhere where more spots are available (par. 50). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches a transmission unit configured to transmit the boarding and alighting area candidate information to a terminal device associated with the vehicle.  (see at least, par.91, The guider 428 of the controller 420 guides the vehicle M to the platform selected by the platform selector 426. At this time, the guider 428 causes the system of the vehicle M to be activated and causes the autonomous parking controller 142 to control the vehicle M so that the vehicle M goes to the platform selected by the platform selector 426. The remote controller 429 of the guider 428 causes the vehicle M to automatedly travel according to a remote operation. The remote controller 429 causes the vehicle M to automatedly travel to the gate 300 - out according to a remote operation also after the user U gets into the vehicle M at the platform selected by the platform selector 426. Par.43, The HMI 30 presents various types of information to the user of the vehicle M and receives an input operation of the user, par.90, The platform selector 426 outputs information of the selected platform to the notifier 422. Thereby, the notifier 422 transmits the information of the platform selected by the platform selector 426 to the parking lot application and notifies the user U of the information. par.84, parking lot application of the user device).  

 As per claim 2, Noguchi in view of Noguchi#2 and Aparicio teaches claim 1 as above. Noguchi further teaches: 
the facility management information is information indicating a degree of congestion of each of the boarding and alighting areas at the entry or exit (see at least:  par.83, the parking lot management device 400 selects the stopping area 310 where the vehicle is moved so that the specific stopping area 310 within the parking lot PA is not congested. That is, the parking lot management device 400 assigns a platform to be used for the user to get into the vehicle parked in the parking lot PA to prevent a situation in which users of vehicles are concentrated at a specific platform and leaving of vehicles from the parking lot PA is time – consuming, par. 88, the platform selector 426 of the controller 420 derives a total score for each platform with reference to the parking space state table 434 and each congestion score. Fig.4) Noguchi does not explicitly teaches at the scheduled time of entry or exit, however, this is taught by Noguchi #2. (fig.4-5, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.77, par.82, par.88, estimates a congested state of the parking lot PA at the arrival time of the vehicle M.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the congestion status of the parking facility at the scheduled time of entry or exit of the vehicle  features for the same reasons its useful in Noguchi #2 -namely, to estimate a congested state of the parking lot in the future , wherein the estimating unit may estimate a congested state at the reservation start time received in advance (par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches the generation unit is configured to provide more favorable usage information for a second boarding and alighting area than for a first boarding and alighting area, the second boarding and alighting area having a lower degree of congestion than the first boarding and alighting area.  (see at least:  par.83, the parking lot management device 400 selects the stopping area 310 where the vehicle is moved so that the specific stopping area 310 within the parking lot PA is not congested. That is, the parking lot management device 400 assigns a platform to be used for the user to get into the vehicle parked in the parking lot PA to prevent a situation in which users of vehicles are concentrated at a specific platform and leaving of vehicles from the parking lot PA is time – consuming, par. 88, the platform selector 426 of the controller 420 derives a total score for each platform with reference to the parking space state table 434 and each congestion score. Fig.4,) Noguchi does not explicitly teach the more favorable usage incentive information, however, this is taught by Aparicio (par.45, an authority can encourage drivers to move to less congested areas for parking by setting Substantially lower prices at those locations and substantially higher prices at the congested areas. Once a congestion has been resolved in an area parking pricing in that area goes down. See also par.49-50)   It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the usage incentive that reduces parking fee feature for the same reasons its useful in Aparicio -namely,  to keep cars out of a congested area looking for a parking spot, the parking fee may be 10 times as high as parking spots elsewhere where more spots are available (par. 50). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 3, Noguchi in view of Noguchi#2 and Aparicio teaches claim 1 as above. Noguchi further teaches: 
the parking facility includes a plurality of parking areas respectively corresponding to the boarding and alighting areas; (fig.3, par.66)  
the facility management information is information regarding a distribution of parked vehicles in each of the parking areas at the entry or exit; (par.74, par. 78, [ Extracted parking space PS from the parking lot map information represents the distribution of parked vehicles in parking areas], par.70) Noguchi does not explicitly teaches at the scheduled time, however, this is taught by Noguchi #2 (see at least: fig.4-5, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.70, par.75, The parking space state table 434 includes , for example , a state indicating whether a parking space is empty or full (parked)) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the congestion status of the parking facility at the scheduled time of entry or exit of the vehicle  features for the same reasons its useful in Noguchi #2 -namely, to estimate a congested state of the parking lot in the future, wherein the estimating unit may estimate a congested state at the reservation start time received in advance (par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches the generation unit is configured to provide more favorable usage information for a second boarding and alighting area corresponding to a second parking area than for a first boarding and alighting area corresponding to a first parking area, the second parking area having a lower distribution of parked vehicles than the first parking area ( see at least:  par.83, the parking lot management device 400 selects the stopping area 310 where the vehicle is moved so that the specific stopping area 310 within the parking lot PA is not congested. That is, the parking lot management device 400 assigns a platform to be used for the user to get into the vehicle parked in the parking lot PA to prevent a situation in which users of vehicles are concentrated at a specific platform and leaving of vehicles from the parking lot PA is time – consuming, par. 88, the platform selector 426 of the controller 420 derives a total score for each platform with reference to the parking space state table 434 and each congestion score. Fig.4, par.122) Noguchi does not explicitly teach the more favorable usage incentive information, however, this is taught by Aparicio (par.45, an authority can encourage drivers to move to less congested areas for parking by setting Substantially lower prices at those locations and Substantially higher prices at the congested areas. Once a congestion has been resolved in an area parking pricing in that area goes down. See also par.49-50)   It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the usage incentive that reduces parking fee feature for the same reasons its useful in Aparicio -namely,  to keep cars out of a congested area looking for a parking spot, the parking fee may be 10 times as high as parking spots elsewhere where more spots are available (par. 50). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 5, Noguchi in view of Noguchi#2 and Aparicio teaches claim 1 as above. Noguchi further teaches:
While Noguchi teaches the usage information related to the automated valet parking, (Fig.4, par.70, par.74) Noguchi does not explicitly teach the usage incentive information includes a proposal of reducing a usage fee, however this is taught by Aparicio (par.45, an authority can encourage drivers to move to less congested areas for parking by setting Substantially lower prices at those locations and Substantially higher prices at the congested areas. Once a congestion has been resolved in an area parking pricing in that area goes down. See also par.49-50).   It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the usage incentive that reduces parking fee feature for the same reasons its useful in Aparicio -namely,  to keep cars out of a congested area looking for a parking spot, the parking fee may be 10 times as high as parking spots elsewhere where more spots are available (par. 50). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 
As per claim 6, Noguchi teaches: 
A management system for automated valet parking, the management system comprising: a management device configured to manage automated valet parking in which, in a parking facility having a plurality of boarding and alighting areas, entry of a vehicle from a used boarding and alighting area selected from the boarding and alighting areas to a parking TSN201907069US00space of the parking facility or exit of the vehicle from the parking space to the used boarding and alighting area is performed through autonomous traveling of the vehicle;  ( see at least: abstract, [ platforms, getting-into/out areas represents the boarding and alighting areas], par.66, when the vehicle M enters the valet parking type parking lot , the user U may cause the vehicle M to be stopped at any dedicated position ( any one of stopping areas 311 to 314 which are hereinafter referred to as stopping areas 310 when they are not distinguished ) arranged within the parking lot PA and gets out of the vehicle M using a getting - into / out area adjacent to the stopping area 310 ( any one of getting - into / out areas 321 to 324 which are hereinafter referred to as g,) 
 a terminal device associated with the vehicle configured to perform the automated valet parking, the terminal device includes an input device and a display device; ( see at least: par.36, par.50 [ the vehicle control device represents the terminal device associated with the vehicle], par.72, when the automated driving level of the vehicle entering the valet parking type parking lot is higher than or equal to automated driving level 4 , the parking lot management device 400 guides the vehicle so that the vehicle is allowed to be parked in the parking space PS within any one parking lot Pa according to automated driving based on a remote operation, par.91 ) 
the terminal device is configured to input, through the input device facility usage information including information of entry or exit of the vehicle by the automated valet parking, and configured to transmit the facility usage information to the management device; the management device includes a reception unit configured to receive the facility usage information, ( [ leaving/ parking request represents the inputting facility usage information, the parking lot management device includes the controller 420 represents the management device], see at least:  par.78, When the communicator 410 receives a parking request from the user terminal T or the vehicle of the user U [ this represent the terminal device] , the controller 420 extracts a parking space PS whose state is empty with reference to the parking space state table 434 , acquires a position of the extracted parking space PS from the parking lot map information 432 , and transmits a suitable route to the acquired position of the parking space PS to the vehicle using the communicator 410, par.74) Noguchi  does not explicitly teach a scheduled time of entry or exit of the vehicle, however, this is taught by Noguchi#2 ( fig.4, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.77) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the scheduled time of entry or exit of the vehicle  feature for the same reasons its useful in Noguchi#2 -namely, to estimate a congested state of the parking lot in the future, wherein the estimating unit may estimate a congested state at the reservation start time received in advance ( par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches an acquisition unit configured to acquire facility management information indicating a congestion status of the parking facility at the entry or exit of the vehicle based on the facility usage information, (See at least: Fig.6, par.11, par.78, The controller 420 may recognize a congestion situation of vehicles within the parking lot PA on the basis of images periodically received from the camera C by the communicator 410 and transmit a suitable route for more smoothly moving the vehicle to a position of the extracted parking space PS to the vehicle, par.88) Noguchi does not explicitly teach at the  scheduled time of entry or exit of the vehicle, however, this is taught by Noguchi#2 ( fig.4, parking reservation time, par.8, receive a reservation including designations of a reservation start time at which a vehicle enters a parking lot and a reservation end time at which the vehicle leaves the parking lot, par.16, par.77, par.82, par.88, estimates a congested state of the parking lot PA at the arrival time of the vehicle M.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the congestion status of the parking facility at the scheduled time of entry or exit of the vehicle  features for the same reasons its useful in Noguchi #2 -namely, to estimate a congested state of the parking lot in the future , wherein the estimating unit may estimate a congested state at the reservation start time received in advance (par.12). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Noguchi further teaches a generation unit configured to generate boarding and alighting area candidate information in which usage information corresponding to the congestion status is provided for each of candidates of the boarding and alighting areas, based on the facility management information (see at least: Fig.4, par. 70, par.83, par.88-91, [ platform selector represents the generation unit] ) Noguchi does not explicitly teach the  usage incentive information, however, this is taught by Aparicio ( par.45,an authority can encourage drivers to move to less congested areas for parking by setting substantially lower prices at those locations and substantially higher prices at the congested areas. Once a congestion has been resolved in an area parking pricing in that area goes down. See also par.49-50)   It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the usage incentive that reduces parking fee feature for the same reasons its useful in Aparicio -namely,  to keep cars out of a congested area looking for a parking spot, the parking fee may be 10 times as high as parking spots elsewhere where more spots are available (par. 50). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 Noguchi further teaches a transmission unit configured to transmit the boarding and alighting area candidate information to the terminal device associated with the vehicle and the terminal device is configured to display the received boarding and alighting area candidate information on the display device.   (see at least, par.91, The guider 428 of the controller 420 guides the vehicle M to the platform selected by the platform selector 426. At this time, the guider 428 causes the system of the vehicle M to be activated and causes the autonomous parking controller 142 to control the vehicle M so that the vehicle M goes to the platform selected by the platform selector 426. The remote controller 429 of the guider 428 causes the vehicle M to automatedly travel according to a remote operation. The remote controller 429 causes the vehicle M to automatedly travel to the gate 300 - out according to a remote operation also after the user U gets into the vehicle M at the platform selected by the platform selector 426. Par.43, The HMI 30 presents various types of information to the user of the vehicle M and receives an input operation of the user, par.90, The platform selector 426 outputs information of the selected platform to the notifier 422. Thereby, the notifier 422 transmits the information of the platform selected by the platform selector 426 to the parking lot application and notifies the user U of the information. par.84, parking lot application of the user device).  

Claims 7-8, and 10-11 recite similar limitations as claims 1-3, and 5 therefore they are rejected over the same rationales. 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2020/0307648 A1) in view of Noguchi #2 et al (US 2020/0311849 A1) in further view of Aparicio et al. (US 2013/0191189 A1) in further view of Kazama (US 2017 / 0329342 A1) 

As per claim 4, Noguchi in view of Noguchi#2 and Aparicio teaches claim 1 as above. Noguchi further teaches: 
the parking facility includes a facility attached to the parking facility; (fig.3, visiting destination facility, par.66)
 the facility management information is information regarding a distribution of people in the facility at the scheduled time of entry or exit; (par. 70, identifying a degree of congestion of each platform, a moving route, or the parking area Pa, i.e., a congestion situation of vehicles or users of vehicles within the parking lot PA. The camera C is an example of a means for obtaining “ information associated with a parking lot ”, par.83, That is , the parking lot management device 400 assigns a platform to be used for the user to get into the vehicle parked in the parking lot PA in order to prevent a situation in which users of vehicles are concentrated at a specific platform and leaving of vehicles from the parking lot PA is time – consuming, par.85, users of vehicles , the number of persons of vehicles capable of being accommodated in each platform) Noguchi does not explicitly teach  commercial facility,  however, this is taught by Kazama ( par.1, par.4, large-scale commercial facility, par.88, shopping mall ). It would be prima facie obvious to one having ordinary skill in the art before the filing date to substitute the facility feature with Kazana’s commercial facility feature for the same reasons its useful in Kazama -namely, to manage parking of a large number of visiting vehicle (par.4). Based on the level on level displayed in the references, the substitution of Noguchi’ visiting destination facility with Kazama’s commercial facility can be performed by routine engineering producing predictable results. Thus, simple substitution of one known element for another producing a predicable result render the claim obvious.  
 Noguchi further teaches the generation unit is configured to provide more favorable usage information for a second boarding and alighting area corresponding to a second area than for a first boarding and alighting area corresponding to a first area, the second area having a lower distribution of people than the first area.  (see at least:  par.83, the parking lot management device 400 selects the stopping area 310 where the vehicle is moved so that the specific stopping area 310 within the parking lot PA is not congested. That is, the parking lot management device 400 assigns a platform to be used for the user to get into the vehicle parked in the parking lot PA to prevent a situation in which users of vehicles are concentrated at a specific platform and leaving of vehicles from the parking lot PA is time – consuming, par. 88, the platform selector 426 of the controller 420 derives a total score for each platform with reference to the parking space state table 434 and each congestion score. Fig.4,)

Claim 9 recites similar limitations as claim 4, therefore it is rejected over the same rationales. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamane et al. (US 2020/0302791 A) disclosing a system and method for managing parking 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.A./
Examiner, Art Unit 3628   
                                                                                                                                                                                                     
/DANIEL VETTER/Primary Examiner, Art Unit 3628